UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2116



EVGENY AKSENOV,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-142-242)


Submitted:   March 31, 2006                 Decided:   April 20, 2006


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Evgeny Aksenov, Petitioner Pro Se.      James Arthur Hunolt, Eric
Warren Marsteller, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Evgeny Aksenov, a native and citizen of Russia, petitions

for review of a Board of Immigration Appeals’ (“Board”) order

dismissing his appeal from the immigration judge’s oral decision

denying his applications for asylum, withholding of removal and

withholding under the Convention Against Torture.           We deny the

petition for review.

          The INA authorizes the Attorney General to confer asylum

on any refugee.   8 U.S.C. § 1158(a) (2000).     It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”        8 U.S.C. § 1101(a)(42)(A)

(2000).   We agree with the Board that Aksenov failed to show

entitlement to asylum or withholding from removal.          He failed to

show the past events were as a result of his membership in a

particular social group. We also agree with the Board that Aksenov

failed to show that more likely than not he will face torture if he

returns to Russia, as it is defined by the regulation.                See 8

C.F.R. 1208.18(a)(1) (2005).

          Accordingly,   we   deny   the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                - 2 -
        PETITION DENIED




- 3 -